J-A07035-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RESHAWN L. CROSS-HILL

                            Appellant                  No. 647 WDA 2015


                   Appeal from the Order Entered April 14, 2015
                In the Court of Common Pleas of Allegheny County
               Criminal Division at No(s): CP-02-SA-0000297-2015


BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

JUDGMENT ORDER BY JENKINS, J.:                    FILED FEBRUARY 23, 2016

        Appellant Reshawn Cross-Hill appeals from the judgment of sentence

entered in the Allegheny County Court of Common Pleas following her

summary convictions for violations of the City of Pittsburgh Local Ordinance §

6.601-16(b)(2), Public Urination and Defecation - Private Business.1 We quash

this appeal.


____________________________________________


1
    The City of Pittsburgh, Pennsylvania Code of Ordinances provides:

           (1) Any person who urinates or defecates in, on, or about
           any of the following places, other than in an appropriate
           sanitary facility, commits a violation:

               a) Any public place

               b) Any private property into or upon which the public is
               admitted by easement or license; or
(Footnote Continued Next Page)
J-A07035-16



      On February 2, 2015, a magisterial district judge found Appellant guilty of

the above offenses and ordered Appellant to pay a $300.00 fine plus costs.

Appellant appealed her conviction to the Court of Common Pleas, conducted a

trial de novo on April 14, 2015. Appellant appeared pro se at the trial.

      City of Pittsburgh Police Officer Scott Seserko testified that he responded

to a 911 call from a downtown business where appellant had urinated in the

lobby and refused to clean up after herself. N.T., 4/14/2015, at 3-4. Officer

Seserko encountered Appellant, who was intoxicated. Id. Appellant refused to

clean up, denied any wrongdoing, and claimed that someone had stolen her

identification. Id. at 4. Appellant offered no evidence, but argued she was on

medication, was in school, and could not afford to pay the fine.      Id. at 4-5.

The trial court found Appellant guilty, but reduced the fines to $50.00 plus costs

per count, for a total fine of $100.00 plus costs.

      Appellant filed a timely notice of appeal.

      Pursuant to the Pennsylvania Rules of Appellate Procedure:
                       _______________________
(Footnote Continued)

             c) Any private property without the consent of the
             owner.

          (2) It is a separate violation for any person who has
          urinated or defecated in, on, or about any public place,
          other than in an appropriate sanitary facility, to fail to
          clean or remove the material deposited immediately, or to
          fail to dispose immediately of the material used in the
          cleaning or removal process in a container designed for
          such disposal.

Pittsburgh, Pa., Code, § 6.601-16(b)(2).



                                            -2-
J-A07035-16


         Briefs and reproduced records shall conform in all material
         respects with the requirements of these rules as nearly as
         the circumstances of the particular case will admit,
         otherwise they may be suppressed, and, if the defects are
         in the brief or reproduced record of the appellant and are
         substantial, the appeal or other matter may be quashed or
         dismissed.

Pa.R.A.P. 2101.    “When issues are not properly raised and developed in

briefs, when the briefs are wholly inadequate to present specific issues for

review, a court will not consider the merits thereof.”      Commonwealth v.

Miller, 721 A.2d 1121, 1124 (Pa.Super.1998) (citations omitted). Further,

although this Court is “willing to liberally construe materials filed by a pro se

litigant, pro se status confers no special benefit upon the appellant.”

Wilkins v. Marsico, 903 A.2d 1281, 1284 (Pa.Super.2006), appeal denied,

918 A.2d 747 (Pa.2007) (citations omitted).

      Appellant’s brief consists of one paragraph, which states Appellant is

enrolled in “a program with family links,” is seeing a therapist, is attending

community college, has not been in trouble, and plans to continue her

education. Appellant requests a hearing during which she can request that the

trial judge drop the charges.

      Appellant’s brief does not contain a statement of jurisdiction, statement of

the order or other determination in question, a statement of questions involved,

a statement of the case, a summary of argument, or a conclusion. Pa.R.A.P.

2114, 2115, 2116, 2117, 2118, 2111(a)(9). Further, we are unable to discern

any cognizable issue from the one-paragraph brief, and Appellant has failed to

develop any argument in support of her appeal.        Therefore, we quash this


                                      -3-
J-A07035-16



appeal for substantial failure to comply with the Rules of Appellate Procedure.

See Pa.R.A.P. 2101.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2016




                                     -4-